Citation Nr: 0428300	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a spine disability 
to include as secondary to service-connected residuals, 
injury to the jaw.  

2.  Entitlement to a compensable evaluation for residuals, 
injury to the jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied service connection for a lumbar spine and 
cervical spine disability and denied a compensable evaluation 
for residuals, injury to the jaw.  

In a statement dated in July 2004, the veteran effectively 
withdrew the issue of service connection for a lumbar spine 
disability.  

The veteran underwent a personal videoconference hearing 
before the undersigned in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his personal hearing conducted in July 2004, the 
veteran testified that impairment associated with residuals 
of injury of the jaw had increased since his last VA 
examination in September 2002.  In particular, the veteran 
reported that he frequently had cramping in his jaw and 
because of problems with mastication, he tended to stay on a 
liquid diet since his original inservice injury.  He also 
testified that he continued to have popping and cracking of 
the jaw.  

Additionally, the veteran testified that disability 
associated with his cervical spine is due to the injury in 
service that caused his current residual disability of the 
jaw.  He contended that when he fell on his chin during a 
training exercise he sustained a severe blow to his head and 
neck and incurred substantial cervical and shoulder strain.  
The Board also notes that at entrance on the examination 
report dated in October 1967 is a back injury dated in 
January 1964 from a trampoline accident.  There were 
questionable sequelae and notations of occasional back 
soreness noted in the report under the physician's summary.  
On the report from the separation examination dated in 
January 1969 is a notation of occasional trouble with the 
shoulder, low and mid back due to the January 1964 accident.  
Further, the record shows that the veteran had a work-related 
injury to the neck and low back in 1984.  

Thus, the appeal must be remanded to the RO for the following 
actions:  

1.  The RO should ensure compliance with 
VCAA's duties to notify and assist the 
veteran.  

2.  The RO should arrange for the veteran 
to be examined to determine the nature 
and etiology of his cervical spine 
disorder.  The claims folder should be 
reviewed by the examiner.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
disability of the cervical spine was 
caused by the injury in which the 
veteran's jaw disability was incurred. 

3.  The RO should arrange for the veteran 
to be examined to determine the current 
severity of his jaw disability.  The 
claims folder should be reviewed by the 
examiner.  The examiner should describe 
whether there is functional impairment 
due to displacement of the mandible 
expressed in terms of degree of loss of 
motion of the jaw as well as masticatory 
dysfunction.  

4.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




